Exhibit 10.84

DEFAULT WAIVER AND CONSENT

PURSUANT TO

LOAN AND SECURITY AGREEMENT

This DEFAULT WAIVER AND CONSENT Pursuant to Loan and Security Agreement (this
“Consent”) is entered into this 31st day of October, 2012, by and between
SILICON VALLEY BANK (“Bank”) and RAMTRON INTERNATIONAL CORPORATION, a Delaware
corporation (“Borrower”), whose address is 1850 Ramtron Drive, Colorado Springs,
Colorado 80921.

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of February 29, 2012 (as the same may from time
to time be amended, modified, supplemented or restated, the “Loan Agreement”).
Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

B. Bank and Borrower have determined that Borrower failed to comply with the
EBITDA covenant set forth in Section 6.9(b) of the Loan Agreement for the month
of September of 2012 (the “Existing Default”) and will fail to comply with such
EBITDA covenant for the month of October of 2012 (the “Potential Default” and
with the Existing Default, the “Defaults”).

C. Borrower has requested that Bank waive its rights and remedies against
Borrower, limited specifically to the Defaults. Although Bank is under no
obligation to do so, Bank is willing to not exercise its rights and remedies
against Borrower related to the Defaults on the terms and conditions set forth
in this Consent, so long as Borrower complies with the terms, covenants and
conditions set forth in this Consent.

D. Borrower has further requested that Bank consent to the stock purchase of
Borrower by Cypress Semiconductor Corporation and the resulting change of
control of Borrower (the “Change of Control Transaction”). Bank has agreed to so
consent, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Consent shall
have the meanings given to them in the Loan Agreement.

2. Waiver of Covenant Default. As of and from the time of their occurrence, Bank
hereby waives Borrower’s Defaults under the Loan Agreement by virtue of
Borrower’s failure to comply with the EBITDA requirement set forth in
Section 6.9(b) of the Loan Agreement as of September 30, 2012 and estimated to
occur as of October 31, 2012. Bank’s waiver of Borrower’s



--------------------------------------------------------------------------------

compliance of this covenant shall apply only to the foregoing periods.
Accordingly, for all periods except that set forth above and at all times
hereinafter, Borrower shall be in compliance with this covenant.

Bank’s agreement to waive the above-described defaults (1) in no way shall be
deemed an agreement by the Bank to waive Borrower’s compliance with the
above-described covenant as of all other dates and (2) shall not limit or impair
the Bank’s right to demand strict performance of this covenant as of all other
dates and (3) shall not limit or impair the Bank’s right to demand strict
performance of all other covenants as of any date.

3. Consent to Change of Control Transaction.

3.1 Consent. Notwithstanding any other provision of the Loan Agreement, the Bank
hereby consents to the Change of Control Transaction; provided, however, that
upon the closing of the Change of Control Transaction, the Loan Agreement and
all related Loan Documents shall be immediately terminated (except for any
provisions that survive in accordance with their terms) and all Obligations
shall be immediately payable (or with respect to any outstanding Letters of
Credit, cash secured in accordance with the terms of the Loan Documents and such
Letters of Credit).

4. Limitation of Agreement.

4.1 The provisions set forth in this Consent, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

4.2 This Consent shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Bank to enter into this Consent,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Consent (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Default has occurred and is continuing;

5.2 Borrower has the power and authority to execute and deliver this Consent and
to perform its obligations under the Loan Agreement, as amended by this Consent;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

 

2



--------------------------------------------------------------------------------

5.4 The execution and delivery by Borrower of this Consent and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Consent, have been duly authorized by all necessary action on the part of
Borrower;

5.5 The execution and delivery by Borrower of this Consent and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Consent, do not and will not contravene (a) any law or regulation binding on or
affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Consent and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Consent, do not require any order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Consent has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Prior Agreement. Except as expressly provided for in this Consent, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect. This Consent is not a novation and the terms and conditions of this
Consent shall be in addition to and supplemental to all terms and conditions set
forth in the Loan Documents. In the event of any conflict or inconsistency
between this Consent and the terms of such documents, the terms of this Consent
shall be controlling, but such document shall not otherwise be affected or the
rights therein impaired.

7. Release by Borrower

7.1 FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Consent (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

3



--------------------------------------------------------------------------------

7.2 By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

7.3 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Consent, and that Bank would not have done
so but for Bank’s expectation that such release is valid and enforceable in all
events.

7.4 Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:

(a) Except as expressly stated in this Consent, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Consent.

(b) Borrower has made such investigation of the facts pertaining to this Consent
and all of the matters appertaining thereto, as it deems necessary.

(c) The terms of this Consent are contractual and not a mere recital.

(d) This Consent has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Consent is signed freely, and without
duress, by Borrower.

(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

8. Integration. This Consent and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Consent
and the Loan Documents merge into this Consent and the Loan Documents.

 

4



--------------------------------------------------------------------------------

9. Counterparts. This Consent may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

10. Effectiveness. This Consent shall be deemed effective upon the due execution
and delivery to Bank of this Consent by each party hereto, payment of all
required EXIM fees, and payment of all legal expenses of Bank related to this
Consent.

11. Governing Law. This Consent and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California. Section 11 of the Loan Agreement applies to this Consent as
if set forth herein.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Ramtron International Corporation By:
 

/s/ Daniel Harrison

    By:  

/s/ Gery E. Richards

Name:  

Daniel Harrison

    Name:  

Gery E. Richards

Title:  

Relationship Manager

    Title:  

Chief Financial Officer